Citation Nr: 1234040	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for the service-connected respiratory disorder (as due to an undiagnosed illness) with secondary obstructive sleep apnea from November 2, 1994 to February 10, 2005.

2. Entitlement to an initial compensable rating for the service-connected respiratory disorder (as due to an undiagnosed illness) with secondary obstructive sleep apnea from February 11, 2005 to January 31, 2010.

3. Entitlement to an initial rating in excess of 50 percent for the service-connected respiratory disorder (as due to an undiagnosed illness) with secondary obstructive sleep apnea beginning on February 1, 2010. 

(The issue of entitlement to an attorney fee award based on the total amount of past due benefits awarded and not the total amount of past due benefits actually paid in a July 2009 administrative decision, will be addressed in a separate decision of the Board.) 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to October 1959, from April 1965 to April 1968, and from January 1991 to July 1991. 

This matter initially arose before the Board on appeal of a March 1995 rating decision by the RO. 

The Veteran testified at the RO in November 2003 before the undersigned Veterans Law Judge. 

An August 2005 decision by the Board granted service connection for a respiratory disorder and returned the case to the RO for assignment of a disability rating and effective date. 

An August 2005 RO rating decision assigned an initial rating of 10 percent for the respiratory system condition effective on November 2, 1994 to February 10, 2005 and assigned a noncompensable (no percent) rating beginning on February 11, 2005. 

The Board issued a decision in March 2008 denying an increased rating for the service-connected disability.  

The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In March 2009, the Court issued an Order granting the parties' Joint Motion to vacate the decision and remand the case back to the Board for actions in compliance with the motion.

In June 2010, the Board remanded the Veteran's claim for additional development of the record. 

A May 2011 RO rating decision granted an increased rating for the service-connected respiratory disability and assigned a 50 percent rating effective on February 1, 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that the question of a higher rating for the service-connected respiratory disorder must be analyzed from the date of his claim, in this case from November 1994.  

The rating criteria for respiratory disorders were changed effective from October 7, 1996.  See 38 C.F.R. § 4.97 (1996); 61 Fed. Reg. 46,720 (1996).  Upon review, the RO has addressed the Veteran's claim based on the newer criteria only.  

Therefore, notice of the old criteria is required.  The RO must put the Veteran on notice of the criteria in effect prior to October 7, 1996, and allow him opportunity to present evidence and argue his case accordingly.

In the now-vacated March 2008 decision, the Board noted that there is no specific diagnostic code for evaluating an undiagnosed respiratory disorder, however, the Veteran's "respiratory disorder [might] be rated [by analogy] as a disease of the trachea and bronchi, which incorporate[d] such disorders as chronic bronchitis, bronchiectasis, bronchial asthma, pulmonary emphysema and chronic obstructive pulmonary disorder [COPD]." See the March 2008 decision, page 12. 

Prior to the change in the ratings criteria, chronic bronchitis was rated as follows: a 10 percent rating was warranted if symptoms were moderate with considerable night or morning cough, slight dyspnea on exercise, and scattered bilateral rales. 

A 30 percent rating was warranted if symptoms were moderately severe with persistent cough at intervals throughout the day, considerable expectoration, considerable dyspnea on exercise, rales throughout the chest, and beginning chronic airway obstruction. 

A 60 percent rating was warranted if symptoms were severe with a severe productive cough and dyspnea on slight exertion and pulmonary function tests indicative of severe ventilatory impairment. 

A 100 percent rating was warranted if symptoms were pronounced with copious productive cough and dyspnea at rest; pulmonary function testing showing a severe degree of chronic airway obstruction; with symptoms of associated severe emphysema or cyanosis and findings of right-sided heart involvement. 38 C.F.R. § 4.97, Diagnostic Code 6600 (1995). 

Bronchiectasis was rated as follows: a 10 percent rating was warranted if symptoms were mild with paroxysmal cough, mostly at night or morning with purulent expectoration. 

A 30 percent rating was warranted if symptoms were moderate with persistent paroxysmal cough at intervals throughout the day, abundant purulent and fetid expectoration, and slight, if any, emphysema or loss of weight. 

A 60 percent rating was warranted if symptoms were severe with considerable emphysema, impairment in general health manifested by loss of weight, anemia, or occasional pulmonary hemorrhages; occasional exacerbations of a few days duration, with fever, etc., are to be expected; demonstrated by lipiodol injection and layer sputum test. 

A 100 percent rating was warranted if symptoms were pronounced in aggravated form, marked emphysema, dyspnea at rest or on slight exertion, cyanosis, marked loss of weight or other evidence of severe impairment of general health. 38 C.F.R. § 4.97, Diagnostic Code 6601 (1995).

Bronchial asthma was rated as follows: a 10 percent rating was warranted if symptoms were mild with paroxysms of asthmatic type breathing (high pitched expiratory wheezing and dyspnea) occurring several times a year with no clinical findings between attacks; a 30 percent rating was warranted if symptoms were moderate with asthmatic attacks rather frequent (separated by only 10-14 days intervals) with moderate dyspnea on exertion between attacks; a 60 percent rating was warranted if symptoms were severe with frequent attacks of asthma (one or more attacks weekly), marked dyspnea on exertion between attacks with only temporary relief by medication; more than lightly manual labor precluded; a 100 percent rating was warranted when symptoms were pronounced with asthmatic attacks very frequently with severe dyspnea on slight exertion between attacks and with marked loss of weight or other evidence of severe impairment of health. 38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).

Pulmonary emphysema was rated as follows: a 10 percent rating was warranted when the disability was mild, with evidence of ventilator impairment on pulmonary function tests and/or definite dyspnea on prolonged exertion; a 30 percent evaluation was warranted where the disability was moderate with moderate dyspnea occurring after climbing one flight of steps or walking more than one block on level surface, and pulmonary function tests consistent with findings of moderate emphysema; a 60 percent evaluation was provided where the disability is severe with exertional dyspnea sufficient to prevent climbing one flight of steps or walking one block without stopping, ventilatory impairment of severe degree confirmed by pulmonary function tests with marked impairment of health; a 100 percent rating was warranted when the disability was pronounced, intractable and totally incapacitating with dyspnea at rest, or marked dyspnea and cyanosis on mild exertion, severity of emphysema confirmed by chest X-rays and pulmonary function tests. 38 C.F.R. § 4.97, Diagnostic Code 6603 (1995).

As COPD was added to the ratings criteria as part of the revisions that became effective on October 7, 1996, the Veteran's disability cannot be rated under a prior diagnostic code for this disability. 

In addition, the evidence of record indicates that the Veteran has been receiving ongoing VA outpatient treatment.  On remand, his recent VA medical records should be obtained and associated with his claims folder.  

While the Veteran was afforded VA respiratory examinations in February 2011 and April 2011, if the Veteran's VA outpatient treatment records indicate a worsening of his respiratory disability, the Veteran should be scheduled for a new VA examination which includes specific findings responsive to the applicable rating criteria.

Accordingly, the case is being REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all VA and non-VA health care providers who have treated him for his respiratory disability since April 2011.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at VA since April 2011. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should to obtain copies of all such records.  All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the claims folder.

The RO also should notify the Veteran that he may submit medical evidence and treatment records to support his claim.

2. If warranted by the evidence of record, the RO should schedule the Veteran for a VA respiratory examination to determine the current nature and severity of his respiratory disability, with consideration of the current rating criteria and the previous rating criteria. The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. The review should be indicated in the examination report. All indicated testing, to include pulmonary function testing, should be completed. 

The examiner should state the results of the testing with regard to the Veteran's FEV-1, FEV-1/FVC, and DLCO (SB); his maximum oxygen consumption; whether he has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episodes of acute respiratory failure; and whether he requires outpatient oxygen. 

The examiner should also describe the severity of any cough (i.e., moderately severe or severe) and whether the Veteran's symptoms result in dyspnea on slight exertion and pulmonary function tests are indicative of severe ventilatory impairment. 

The examiner should state whether the Veteran's disability results in a severe impairment in general health manifested by loss of weight, anemia, or occasional pulmonary hemorrhages; occasional exacerbations of a few days duration, with fever, etc., are to be expected; demonstrated by lipiodol injection and layer sputum test. 

It should be noted whether the Veteran's symptoms include frequent attacks of asthma (one or more attacks weekly), marked dyspnea on exertion between attacks with only temporary relief by medication and more than lightly manual labor precluded.

The examiner should comment on whether the Veteran experiences exertional dyspnea sufficient to prevent climbing one flight of steps or walking one block without stopping, ventilatory impairment of severe degree confirmed by pulmonary function tests with marked impairment of health.

3. After undertaking any development deems to be necessary, the RO should readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should provide the Veteran and his attorney with a fully responsive SSOC, which includes both the old and new criteria for rating respiratory disabilities, and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


